The Disciplinary Review Board having filed a report with the Supreme Court recommending that CHARLES S. ADUBATO, of VINELAND, who was admitted to the Bar of this State in 1980, be publicly disciplined, and respondent, by his attorney, having consented to the imposition of discipline recommended by the Board, and good cause appearing;
It is ORDERED that the findings and recommendations of the Disciplinary Review Board are hereby adopted, and respondent is suspended from the practice of law for a period of six months and until the further order of the Court, retroactive to June 17, 1986; and it is further
ORDERED that respondent is transferred to disability inactive status pursuant to R. 1:20-9, and that he is to continue drug counseling until he is medically discharged; and it is further
ORDERED that respondent’s restoration to the practice of law is conditioned upon his submission of a medical report by an independent physician to be appointed by the Board that he is alcohol and drug free and his six month supervision by a proctor who is to be selected by respondent and approved by the Board; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said CHARLES S. ADUBATO as an attorney at law of the State of New Jersey; and it is further
*656ORDERED that CHARLES S. ADUBATO be and hereby is restrained and enjoined from practicing law pending his restoration to the practice of law; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that CHARLES S. ADUBATO reimburse the Ethics Financial Committee for appropriate administrative costs.